 S. S. LOGAN PACKING COMPANY421S. S. Logan Packing CompanyandFood Store Employees Union,LocalNo. 347,affiliated with Amalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO.CaseNo.9-CA-3140.May 5, 1965DECISION AND ORDEROn January 5, 1965, Trial Examiner Phil W. Saunders issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction,as set forth in the attached Trial Examiner's Decision.He alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended that suchallegationsbe dismissed.Thereafter, Respondent filed exceptions tothe TrialExaminer'sDecision and a supporting brief.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Therulings arehereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and the brief, and the entire rec-ord in this case, and hereby adopts the findings,' conclusions, and rec-ommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relation Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner and orders thatRespondent, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.IIn the absence of exceptions,we adoptpro formathe Trial Examiner's dismissal ofthat part of the amended complaint relating to the questioning of employees by Respond-ent's attorney during July 1964TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on March 17 and 25, 1964,by Food Store Employees Union,Local 347, affiliated with Amalagated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, herein called the Union,theGeneral Counsel issued a com-plaint dated June 5, 1964,against S. S. Logan Packing Company, herein called the152 NLRB No. 40. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent or the Company.The complaint alleges that the Respondent engagedin unfair labor practices within the meaning of of Section 8(a)(1) and 8(a)(5) ofthe National Labor Relations Act. In a duly filed answer the Company denied theunfair labor practice allegations.A hearing was held before Trial Examiner Phil W.Saunders and all parties were represented and were given full opportunity to examineand cross-examine witnesses, to introduce evidence, and to argue orally. The Respond-ent also filed a brief which has been duly considered.Upon the entire record, and from my observation and demeanor of the witnesses,'I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe Respondent is a West Virginia corporation, engaged in meat packing andwholesale distribution of meat and related productsat itsplant and office located inHuntington,West Virginia.During the past 12 months, which is a representativeperiod, Respondent had a direct inflow of products, in interstate commerce, valuedin excessof $50,000, which were shipped directly to its plant from points outsidethe State of West Virginia.During the same period, Respondent had a direct outflowof products, in interstate commerce, valued in excess of $50,000, which it shipped to,customers located outside the State of West Virginia.The complaint alleges, the answer admits, and I find that the Respondent isengaged in commerce, as defined in the Act.II.THE LABOR ORGANIZATION INVOLVEDFood Store Employees Union,Local No. 347, affiliated with Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO,isa labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union started its current organizational efforts at the company plant aboutthe end of January 1964.2 By a letter, dated February 24, the Union advised theCompany that they represented a majority of employees and requested recognition.By letter, dated February 28, the Company informed the Union that its president,Nester Logan, was out of town but that the matter of union recognition would bebrought to his attention upon his return.On March 4, Union Representative JackBrooks, called the Respondent's president and informed him that the Union repre-sented a majority and requested a date to negotiate a contract.By letter, datedMarch 10, the Union once again contacted the Company requesting recognition, butreceived no reply.3i The declaration of my findings, which are based on my observation of the witnesses,Is Intended to apply to the testimony of each and every witness,and my failure to coiri-ment on thedemeanorof a particular witness is not to be taken to mean that in evaluat-ing his testimony I have not taken hisdemeanorinto considerationMoreover, whengiven logical reasons for rejecting the testimony of a particular witness, either in itsentirety or on a particular point,it should not be assumed that I rely exclusively on suchreasons, and that the demeanor of the witness has not been considered in evaluating histestimonyWhen I have indicated that I regard a particular witness asgenerallyun-trustworthy,it is to be construed to mean that I reject his testimony as a whole,unless Iexplicitly indicate that I accept his testimony on a particular pointa A11 dates are 1964 unless specifically stated otherwiseIn 1960 the union also at-tempted to organize the company plant,and material aspects of those proceedings will beset forth and discussed in subsequent sections herein80n March 12, 1964,a charge was filed by the Respondent against the Union-CaseNo. 9-CB-1173.The basis of this charge being that agents of the Union made threatsto employees for the purposes of inducing them to sign authorization cards(Respond-ent's Exhibit No 3).The parties at the hearing before me stipulated as follows:On May 26, 1964,a letter was sent by Irving H Herman,Director of Office ofAppeals,toMr. John E Jenkins, Jr, [Respondent's attorney]in respect to CaseNo. 9-CB-1173 dismissing his appeal of the Regional Director's refusal to issue acomplaint.It further appears that the docketed charge filedon March 12,was preceded,and sub-stitutes for the original Respondent's charge forwarded to the Board's office on March 5.I will at this time reverse my ruling with respect to Respondent's Exhibits Nos. 1, 2, and 4,and admit these exhibits in establishing the above exchange of communications as notedhere. S. S. LOGAN PACKING COMPANY423The .complaint alleges that in early March the Respondent's president, NesterLogan,interrogatedemployees concerning their sympathies for the Union;allegesthat Logan indicated an employee would be discharged if they favored the Union;and that Nester Logan also in early March interrogated employees as to whetherrepresentatives of the Union had visited their homes thereby creating the impres-sionof having engaged in surveillance.Credited testimony of witnesses for theGeneral Counsel shows the following:Wylie Hedge testified that during the first week in March, Nester Logan had askedhim if Union Representative Spencer and Brooks had been over to his house, andhad also inquired of him as to what Hedge's brother,also anemployee of the Com-pany, thought of the Union.Maggie Adkins testified that during the first part ofMarch, Nester Logan had asked her if the union men had been down to talk to her,and then stated that they would "ruin us" if they got in.CharlesWillougby statedin his testimony that Nester Logan asked him in early March if there had been any-one out to his house to see him, and when Willougby replied that there had beenone man-Logan then asked him what he looked like.AfterWillougby describedthis person, Logan then told him he knew the man.Willougby also testified thatLogan also asked him how manyunion lettershe had received.Edward Meehlingtestified that during the first part of March, Nester Logan told him that he hadheard there wasa union manup to his house to see Meehling.The complaint alleges thaton orabout March 17 and 25 the Respondent's presi-dent caused the surveillance of employees' union activities at a local restaurantknown as Hamburger Inn, herein referred to as the Inn or restaurant.Union Rep-resentative Gunnoe testified that sometime during March he had observed employeesFred Huff and Frank lobe enter the Inn and that he and another representative forthe Union followed them into the restaurant in an effort to make further contactswith Jobe.Gunnoe stated that shortly thereafter the Respondent's vice president,Nester S. Logan, and hereinafter referred to as Buddy Logan, entered the Inn, andwhen Jobe and Huff had finishedeatingBuddy Logan informed these two employeesthat he had his car outside and would take them back to the plant .4Gunnoe testifiedthat Logan had driven over to the Hamburger Inn from the plant. Fred Huff cor-roborated the testimony of Gunnoe relative to this incident at the Hamburger Inn.Huff further related that in their ride back to the plant Buddy Logan drove veryclose to Union Representative Gunnoe's car, still parked in the restaurant parkinglot, and that Buddy Logan then made the following remark to his passengers Huffand Jobe, "We should do something to it like putting ink in the windshield washersor something."Buddy Logan first testified that on this occasion in question hestopped by the Inn to buy something to drink, stated that he did not know Huffand Jobe were in the restaurant at the time he entered, and that he did not offerthem a ride back to the plant. Buddy Logan also flatly denied that he had gone tothe restaurant because his father-the Respondent's President Nester Logan-hadtold him to do so, and further made an outright denial that management had receiveda telephone call reporting that union representatives were down at the HamburgerInnHowever, immediately after Buddy Logan had reflected upon his signed state-ment relative to this incident, he then readily admitted in his testimony that he hadgone tothe Inn because his father had told him to do so, and after his father hadreceived a telephone call notifying him that union representatives were at the res-taurant.Buddy Logan further admitted in his testimony that he had also beendown to the Hamburger Inn under similar circumstances on a prior occasion, andpurportedly to get Frank Jobe topick upan order.Buddy Logan agreed that hehad not intended to pick up any order with Jobe and that he actually went down tothe restaurant to "protect" Jobe from the union men or "trouble makers." 5The complaint, as amended, further alleges that on or about July 3, Nester Logan,individually and with his agent John Jenkins, Respondent's attorney, violated theAct by calling employees into a private office and there interrogating them as to theirsympathy for, and activities on behalf of, the Union.This record shows, and it isadmitted, that between July 3 and 6 the Respondent's attorney questioned about 604 The Hamburger Inn is approximately a block or two from the Respondent's plant.5 Buddy Logan attempted to justify his "protection" of lobe on the basis that shortlybeforehand the Company had an employee who was stealing and had involved Jobe, andthat after this matter was straightened out Jobe told his father, nester Logan, that hehad been visited by two union men and had signed an authorization card as he was afraidto go against the UnionBuddy Logan ventured that he therefore went to the Ham-burger Inn on this first occasion because he knew that Jobe did not want to see theunion representative, and that Jobe was "more of less" afraid of them especially after thestealing incident in which he had been blamed 424DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees.6Employee Wylie Hedge testified that he was questioned by the Respond-ent'sAttorney Jenkins on July 6 in the plant office.Hedge related that Jenkinsasked him on this occasion if he had heard any man threatened to be discharged byLogan, and also inquired if Hedge had heard of a certain woman who was going toget fired, and further asked if Hedge had signed a union card.Hedge testified thatJenkins did not explain to him why he was there or why he was asking the questions.?Maggie Adkins testified that she was questioned by Jenkins in the plant office onJuly 3.Adkins stated that Jenkins asked her if she had signed a union card, andalso inquired if Logan had asked her if anyone else had talked to her.Adkins fur-ther testified that Jenkins did not explain why she had been called or why he wasasking the questions.Fred Huff testified that he was questioned by Jenkins in theplant office on July 28, and was asked if he had signed a union card, and whetherLogan had questioned him about the Union.Huff further testified that a short whileafter his first questioning session with Jenkins he was called back to the office andwas then asked whether he knew anything about the incident at the Hamburger Inn.CharlesWillougby stated that he was also questioned by Jenkins at the plant onJuly 6, and was asked if he had signed a union card and if he knew anything about aman or woman being fired.Willougby further testified that Jenkins did not tell himwhy he was being asked such questions 8The complaint, as amended, also alleges that Nester Logan violated the Act on orabout July 25,byinterrogating employeeMaggie Adkins regarding her sympathyand activities on behalf of the Union, In this respect Adkins testified that NesterLogan had informed her the Labor Board had the Company charged with threaten-ing to fire someone, and then asked her if it was she who gave the Board suchinformation.The Respondent's contention that Nester Logan's interrogation of the employeesinMarch was protected free speech within the meaning of Section 8(c) of the Act,does not require extended discussion.Nester Logan's questioning in March ofemployees regarding the Union and their participation did not constitute the expres-sions of any views, but on the contrary, was an attempted extraction of the viewsof the employees and their fellow employees toward the Union. Section 8(c) of theAct does not apply to interrogations which are implicitly coercive. It is also wellsettled by the Board and courts that in determining whether an employer's conductamounts to interference, restraint, or coercion within the meaning of Section 8 (a) (1),the test is not the employer's intent or motive, but whether the conduct is reasonablycalculated, or tends to, interfere with the free exercise of the rights guaranteed bythe Act. If the setting, the conditions, the methods, or other probative context canbe appraised, in reasonable probability, as having the effect of restraining or coercingthe employees in the exercise of such rights, then this activity on the part of theEmployer is violative of this section of the Act.N.L.R.B. v. Protein Blenders, Inc.,215 F. 2d 749, 750 (C A. 8). This is especially true in the insecure organizationalperiod, as here, where the employer can make some seemingly innocent question orremarks suggest his displeasure with employees who support the Union.The fore-going instances of unlawful interrogation by the Respondent's president, NesterLogan, are not instances of objective inquiry as to the propriety of recognizing alabor organization-rather, they include an attempt to ascertain and inquire intothe loyalties, extent of participation, and sympathies of unionization with the impli-cation that the employees would be better without the Union.As an example-Logan's interrogation of Adkins coupled with the admonishment that the Unionwould "ruin us" if their organizational efforts succeeded.It further appears to me, and I so find, that such interrogations here under con-sideration also created the impression of surveillanceAs aforestated, Nester Loganrepeatedly and systematically inquired of employees whether or not union repre-sentatives had called on them, and it is also readily apparent that Logan took theinitiative inmaking such inquiries.The Board has held that whether or not theemployer in fact spies upon the employees' activities, it necessarily brings an unlaw-ful restraint upon them by creating the impression in their minds that he is keepingtheir union activities under surveillance.R. L. Zeigler, Inc.,129 NLRB 1211. Suchinterrogation as here clearly conveyed the impression that the Company was keepingthe employees' union activities under surveillance, and is therefore unlawful.99These interviews were also recorded at the time given by a court reporter.See Respondent's Exhibit No. 8s Also see Respondent's Exhibit No 9.e See,N.L.R B. v. United Wire Kt Supply Corp,312 F. 2d 11, 12-13 (CA. 1) ;N L R B v. Merchants Police, Inc,313 F 2d 310, 311-312 (C A7) ; N L R.B. v. C. MaloneTrucking, Inc.,278 F. 2d 92, 93, 95 (C A.1) : N.L R B v Swan Fastener Corporation,199 F 2d 935, 936-938 (C.A.1) ; NL.R.B v. Davidson Rubber Co,305 F. 2d 166, 169-170 (C A. 1). S.S.LOGAN PACKING COMPANY425Regarding the allegation that the Company violated the Act in its surveillance ofemployees' union activities at the Hamburger Inn, as aforestated, the Respondentargues that there is no showing that such conduct interfered with, restrained, oror coerced Jobe or Huff and, therefore, is not violative; and that the Employer, ifanything, was assisting the employee in the exercise of his rights guaranteed underSection 7 of the Act. I find otherwise. InN.L.R.B. v Collins & Aikman Corp,146 F. 2d 454 (C.A. 4), the court held any real surveillance by the employer overunion activities of employees, whether frankly open or carefully concealed, failsunder the prohibitions of the Act.A contention similar to that made herein thatthere was no proof that any of the employees were intimidated or coerced was con-sidered by the Board in thePremier Worsted Mills,85 NLRB 985, 986. Thereinthe Board said,"Although the Respondent admits most of the acts of surveillance as found bythe Trial Examiner, it contends in its exceptions that there is no proof that any ofitsemployees were intimidated or coerced thereby, and that in such circumstancesthis conduct cannot be found violative of Section 8(a)(1).There is no merit inthis argument.The Board has held thatsecretsurveillance interferes with, restrains,and coerces employees in the exercise of their rights under Section 7 of the Act(citingMatter of Virginia Electric and Power Company,44 NLRB 404).A fortiorithe type of surveillance presented here, the existence of which is known to theemployees, exerts a coercive influence (citingMatter of Schramin and SchmiegCompany,67 NLRB980; Matter of Ray bestos' Manhattan, Inc., The Raybestos' Divi-sion,80 NLRB 1208). And as we have noted on many occasions, surveillance, likeinterrogation and similar conduct, is illegal without regard to whether it succeeds in itspurpose."In the second incident in question here Buddy Logan went to the res-taurant on specific instructions from his father, Nester Logan, after receiving atelephone call that union men were at the Inn. Buddy Logan then took Huff andJobe back to the plant in his car and while driving out of the parking lot told themas they passed by, that they should do something like "putting ink in the windshieldwashers" of the union representative's car.Under such circumstances there is notonly a surveillance of union activities, but coupled with this a specific remark tothe employees involved with definite and open implications as to the true motiva-tions of the Respondent's mission.Likewise, Buddy Logan's first trip to the res-taurant, as aforestated, is also surrounded with false and pretentious circumstancesI also note here that Buddy Logan's initial testimony pertaining to the second inci-dent at the restaurant, compared with the complete and absolute reversal in testimonywhen confronted with his prior signed statement, as previously mentioned, leavesconsiderable doubt in my mind as to the entire specter of the Respondent's position.From my observations and evaluations it is difficult for me to believe that a witnesswould be so self-sssured and confident in his initial testimony and demeaner, andthen,with the same automatic assurances and confidence completely and totallyreverse his testimony on cross-examination without even any hesitations or otherqualifications.Certainly, if the Respondent had any genuine intentions or motiva-tions they were not enhanced by such testimony.'°In reference to the questioning of employees by Respondent's attorney in July asalleged in the amended complaint, the Company contends that it only asked ques-tions on matters directly charged in the complaint and all calculated to give infor-mation to the Respondent in the preparation of its defenseItappears that thequestions asked of employees were quite similar in form, and in essence the employ-ees were asked whether or not they had been threatened, whether or not they hadbeen coerced or restrained, whether or not they knew any employee who had beenquestioned by Nester Logan about the Union, whether or not they had ever desig-nated the Union as their agent to bargain with the Company, and whether they hadbeen told by union organizers that it was necessary to sign a card in order to keeptheir job.It is well established by the Board law that an employer is privileged to interviewemployees for the purpose of discovering facts within the limits of the issues raised10 There is also some testimony in this record relative to Gunnoe's parking his car ona street running alongside there Respondent'splant and then being told by Buddy Loganto leaveBoth parties attempted to establish the date of this incident, and whetheror not it was a public or private street.What exact bearing this testimony has on thespecific allegations in this case is difficult for me to determine.Itmight possibly havesome bearing insofar as union knowledge is concerned in establishing this factor at thetime of Buddy Logan's first trip to the Hamburger Inn In the final analysis,however,Buddy Logan admitted that he went to the Inn on this occasion to protect Jobe fromthe union representatives. 426DECISIONS OF NATIONALLABOR RELATIONS EOARDby a complaint, where the employer, or its counsel does so for the purpose of pre-paring its case for trial and does not go beyond the necessities of such preparationto pry into matters of union membership, to discuss the nature or extent of unionactivity, to dissuade employees from joining or remaining members of a union, orotherwise to interfere with the statutory rights to self-organization. In other wordsan employer may qeustion his employees in preparation for a hearing, but isrestricted to questions relevant to the charges of unfair labor practices, and of suffi-cient probative value to justify the risk of intimidation which interrogation as tounion matters necessarily entails.Joy Silk Mills, Inc.,185 F. 2d 732, 742 (C.A.D.C.).Itappears to me, and I so find, that there is insufficient evidence that either thepurpose or the effect of Respondent counsel's conduct in interviewing employees,infringed upon their right to engage in concerted activities.Certainly, the evidenceon this phase of the case properly before me, indicates that the great preponderanceof Jenkin's questions related to issues material to this proceeding.Also indicativeof Jenkin's intention to refrain from unduly intruding upon the privacy of theemployees in their union affairs is the fact that he did not ask employees about theirattitudes toward the Union or their reasons for engaging in union activities.Andsuch being true makes distinguishable the interrogations found violative of 8(a)( I)inJoy Silk Mills, Inc., supra.In the instant case at hand, Jenkins made no inquiriesdealing with the employees' objective state of mind.As previously pointed out thereisconsiderable testimony by certain employees to the effect that they were notinformed as to the purpose of their interrogation or why they were being questioned.In view of the fact, however, that Jenkins did make reference to a charge being filed,and in view of the nature of his questions and the close proximity in relationship tothe interrogations and the date of the hearing before me-it appears that the employ-ees had adequate information and safeguards which protected their rights, and thatunder these particular circumstances the questioning did not carry an implied threatof reprisals or in any other way interfere with, restrain, or coerce the employees.I also find that the amendment to the complaint 'alleging that Logan unlawfully inter-rogated Maggie Adkins on July 25, is without adequate proof. From a close reviewof all the testimony relating to this incident it is apparent that the questions asked didnot concern the sympathies or attitudes of Adkins towards the Union, but weredirectly related to the Respondent's defense of the unfair labor practice charges.In accordance with the above these two last allegations in the complaint, as amendedat the hearing, are hereby dismissed.I1Section 8(a)(5)This record shows that in 1960 the Union filed a petition for an election in whichall production employees, including working foremen and truckdrivers, were includedin the unit.(9-RC-3959.)On February 19, 1960, the Respondent and the Unionentered into an agreement for a consent election, and on March 30, 1960, an electionwas held but the Union failed to win a majority of the votes.12 Subsequently, in1964, the Union again sought to organize the Respondent as indicated earlier herein,and on February 24, notified the Company by letter that it represented a majorityand requested recognition to cover the following: "All employees of the plant andshipping department except office clerical, truckdrivers, and supervisory employees."The Union's letter also asked the Company to note that they were excluding truck-drivers and driver-salesmen because these properly belonged in another union.Thecomplaint, as amended, alleges that all employees of Respondent employed at itsplant exclusive of truckdrivers, driver-salesmen, office clerical employees, all guards,and professional employees and supervisors, constitute a unit appropriate for thepurposes of collective bargaining.The Respondent contends that the bargaining unit as designated by the Union didnot constitute an appropriate bargaining unit. I reject this contention. It has beenwell established, and even recently emphasized, that driver-salesmen and truckdriversIiThe General Counsel also attempted, through his witness Gunnoe. to establish somebackground evidence to the effect that during the organizational campaign by the Union-Gunnoe, a union organizer, had noticed Nester Logan eating at the Colonial Inn on nu-merous occasions during a period when the Union was bringing employee witnesses to theColonial Inn for the purposes of their investigations.This testimony by Gunnoe standswithout any corroboration while Nester Logan testified that he has never been in theColonial Inn. In making my evaluations and findings herein I have completely dis-regarded this entire line of testimony.12 1 will at this time reverse my ruling with respect to Respondent's Exhibits Nos 5, 6,and 7, and will accept such exhibits to further establish and clarify these proceedingsbetween the parties in 1960. S. S. LOGAN PACKING COMPANY427,can or should be excluded from a unit composed of production and maintenanceworkers.SeeBallentine Packing Company, Inc.,132 NLRB 923.13 This recordshows that the driver-salesmen employed by the Company are on a salary and receivecommissions while production people are paid on an hourly basis.Driver-salesmendo not punch timecards as do other employees,they work outside of the plant sellingmerchandise to stores in the area,and even works independently of each other onseparate routes.The regular over-the-road truckdrivers employed by the Companyoperate trucks on a full-time basis, and receive a straight salary, along with expenses.They generally haul cattle to the packing plant and they also haul meat in refriger-ated trucks.14It appears to me that this evidence in the record clearly shows thatthe interest duties, and working conditions of driver-salesmen and truckdrivers arematerially different from all other employees,and that they are actually engaged inselling and transportation rather than production.Furthermore,the General Coun-sel only has the burden of proving that the Union sought an appropriate unit, andnot that the unit is the most appropriate one.Primrose Super Market of Salem, Inc.,148 NLRB 610.15The unit alleged in the complaint as appropriate which the Unionsought when it first requested recognition by the letter dated February 24, and it is aconventional unit found many times by the Board to be appropriate in business andoperations of this nature.Accordingly,itisfound that the alleged unit isappropriate.16In addition to the above the Respondent also contends that they were justified intheir refusal to recognize the Union in this proceeding in that an appropriate unithad been determined in an election conducted by the Board during the representa-tion case between the parties in 1960, as aforestated.In this respect the Companyfurther argues that the Union had failed in its efforts to organize the truckdrivers inthe present 1964 campaign,and therefore,made an unlawful attempt to gerrymanderout of the bargaining unit these employees who had been earlier included in the unit.In rejecting this contention,it is first noted that there is no testimony whatsoever byany of the witnesses supporting the Respondent's argument relative to truckdriversnot supporting the 1964 organizational efforts.Next,it should be pointed out thatthe Board-directed election held in 1960,did not result in the selection of a bar-gaining representative and no collective bargaining ensued.This prior proceeding,therefore,cannot qualify as bargaining history.Furthermore,the scope of the unitin Case No.9-RC-3959 was pursuant to the agreement and consent election of theparties,and hence is not controlling.Likewise,under this situation there is no meritin the Respondent's contention that changed circumstances must be shown to haveoccurred since the earlier election to support the General Counsel'spresent unitposition.17This record shows that with the exclusion of the driver-salesmen and truckdriversthere were 72 employees in.the unit based on the company roll as of February 28.The General Counsel established through union Organizer Gunnoe, that on or beforeFebruary 24, 43 employees signed authorization cards for the Union.These cardswere then received in evidence 18The Company further maintains that the Unioncarried on a campaign of coercion in order to get the employees to sign their authori-zation cards.Nester Logan ventured in his testimony that after he returned from13 IiiBallentme,the Teamsters sought a unit limited to truckdrivers and their helpers ;meat cutters sought a production and maintenance unit,excluding truckdrivers and theemployer sought a single plantwide unitThe Board pointed out that it had traditionallyestablished truckdrivers as a separate appropriate unit14 The Company also includes in its category of truck drivers-.local truckdrlvers whodo punch in and out, and all but two of them work full time as local truckdrlvers. Thetwo drivers that do part-time driving,however, spend the large percentage of their timedriving.15I have not set forth the testimony bearing on all the various duties and functionsof each separate employee classificationWhatevidence is given above appears to bethe only controlling testimony necessary for determination here.isThere can be no contention that the unit involved in the Union's request for bargain-ing 13 at variance with the unit as alleged in the amended complaint and found hereinto be appropriate.The Union'srequest clearly communicated to the Respondent theextent of the unit of employees for which it wishes to bargain,and specifically informedthe Company,and asked them to note,that the Union was excluding driver-salesmen andtruckdriversSeeLaabs,Inc.,128 NLRB 374.17Raleigh Coca-Cola Bottling Wor ks,SO NLRB 76S,770 , Dixie Belle Mills,Inc, et al ,139 NLRB 629, 630"At the time of this offer the Respondent objected to the introduction of these cardson the ground that no proper foundation had been laidThe evidence shows the dateon each, and also that each employee signed his card in the presence of Gunnoe. 428DECISIONSOI'NATIONALLABOR RELATIONS BOARDhis vacation the first part of March-some of the employees were constantly tellinghim about the "coercion" in the manner in which the union representatives had con-tacted them and their families because they unwillingly signed or refused to sign acardLogan further stated that employee Henry Cyrus called him and asked ifLogan wanted to hear how the union organizers talked, and if so Logan could listenin a separate room when the organizer returned to his house.10 I find that on Feb-ruary 24, with 43 authorizations in a unit of 72 employees, the Union had a clearmajority.The Respondent further maintains that if the Union had honestly thought it hadamajority representation-it could have forthrightly petitioned for an election.Under the Act an employer is under a duty to bargain as soon as the Union presentsconvincing evidence of majority support, but it is well established that election andcertification proceedings are not the only method of determining majority repre-sentation.The Board and courts have consistently held that there is no absoluteright vested in an employer to demand an election.That if an employer in goodfaith doubts the Union's majority, he may, without violating the Act, refuse to rec-ognize the Union until its claim is established by a Board election.A doubt pro-fessed by an employer as to the Union's majority claim must be genuine.Other-wise the employer has a duty to bargain and may not insist upon an election. Inshort, the Act does not require an election before an employer may bargain with aunion.Indeed, the obligation to bargain often arises without any preliminaryBoard action at all.Cf.United Mine Workers of America v. Arkansas Oak FlooringCo.,351 U.S. 62, 67;Medo Photo Supply Corporation v. N L.R.B.,321 U.S. 678,683-684;Joy Silk Mills, Inc v. N.L R.B.,185 F. 2d 732 (C.A.D.C.);N.L.R.B. v.Federbush Company, Inc.,121 F. 954, 956 (C.A. 2). In these situations, the partiesthemselves establish the bargaining unit and determine whether or not particularcategories or particular employees are part of the unit.Even a dispute over theprecise composition of a unit that is basically appropriate will not postpone an em-ployer's obligation to bargain where the categories in dispute would in no event affectthe Union's majority status.SeeN.L.R.B. v. Federbush, supra,at 956, cf.Brelvelyand Beverage Drivers and Workers, Local No. 67, International Brotherhood ofTeamsters (Washington Coca-Cola Bottling Works) v. N.L.R B.,257 F. 2d 194,196 (C.A.D.C.). In this case the Respondent places a great deal of emphasis andstress on the exclusion of thetruckdriversin the 1964 unit as compared to their in-clusion in 1960.As the question of their exclusion or inclusion could not affect theUnion's majority status as the bargaining representatives, the Company's obligationcertainly is not contingent on a decision of that question by the Board.20In view of the Respondent's prior contention and argument the final and ultimateconclusions here must be based on the premise that the Company had a good-faithdoubt, and therefore, postulated its conduct and efforts' on this basis.The alleged8(a) (5) violation is predicated upon the well-knownJoy Silk Millsdoctrine.TheGeneral Counsel stated that this record shows antiunion animus on the part of theCompany and that this conduct indicates that the refusal to recognize the Unionwas not based upon good faith, but rather upon purposes of undermining the Unionof such majority status as was known to have existedIn order to determine the validity of a claim of good faith, the Board looks to theEmployer's entire course of conductAn employer who fails with good reason toto respond to bargaining requests of a union which represents a majority of itsemployees, and embarks, instead, on a course of improper conduct which is eithercalculated to or tends to destroy that majority, does not demonstrate the good faithrequired to justify its failure to bargain. It should also be noted here again thatunder Board decisions any doubts by the Employer, such as suspicion that hisemployees have been stampeded into joining the Union, would not justify the"The Respondent then attempted to introduce four employees' affidavits in corroborat-ing Nester Logan's testimony relative to the complaints he had received in the mannerinwhich the Union had approached certain employeesIt is noted that none of thefour employees here involved with affidavits signed authorization cards.Furthermore,the employees themselves, who supposedly made such complaints, were not called aswitnessesIt is further noted that in the CB case against the Union, filed on March 12,as aforestated, the determination made therein also shows that there were insufficientgrounds for the Respondent'sposition that threats were made in inducing employees tosign authorization cards.2OEven assuming,arguendo,the inclusion of the truckdrivers in the unit therein foundto be appropriate-the number of employees would then be 80 and the Union had 43authorizations-still a clear majority. S. S. LOGAN PACKING COMPANY429Employer in refusing to deal with the Union in the meantime.21At the time theUnion requested recognition the Company was also notified as follows: "Our Unionisprepared to provide to a neutral party authorization of application cards formembership in our Union signed by employees of your company for the purpose ofcomparison of signature against your payroll, in the event you question our majoritystatus "The Company did not avail itself of the opportunity to so check the cards.It appears abundantly clear that if these were any genuine doubts as to the major-ity status of the Union in this case it is not apparent from this record. Far fromentertaining a good-faith doubt, the Company patently harbored nothing more sub-stantial than unsupported testimony and theory that certain employees were, orought to be, for the Company. This record is also devoid of evidence that anyimproper influence was used by the Union to win the support of those employees whosigned authorization cards, and the Company could not produce any employee wit-nesses to so testify.The Company's profession of a bona fide doubt is further refuted byits resortingto illegal conduct as a means of preventing unionization of its employees.Takenby surprise at the Union's organizational drive, the Company refused to bargain inan attempt to gain time to dispel the Union's majority.Thus, Nester Logan, inearlyMarch, questioned employees as to whether union representatives had beento see them.Logan also inquired of certain employees as to what their relatives,who were likewise employed by the Company, thought about the Union.NestorLogan further instructed his son, Buddy Logan, to rescue employees from contactswith union representatives, as aforestated, and in so doing Buddy Logan made adirect reference of a possible course of retaliation against the Union. Such a courseof conduct is wholly inconsistent with a claim of a good-faith refusal to bargain.Certainly, the independent 8(a) (1) violations, to the extent found, and the otherfactors involved herein, are in their nature and scope sufficient to bring this casewithin the JoySilk Millsdoctrine.The Union's Februarydemand for recognition as bargaining representative forthe purpose of negotiating a contract for employees in an appropriate unit, under theabove circumstances, imposed upon the Respondent a duty to grant such recogni-tion, and the Company may not, as it did, evade by failing to make or delaying itsresponse,committing unfair labor practices and then belatedly questioning theUnion's majority status. In view of all the foregoing, I find that the Respondent'sfailure and refusal to recognize the Union after February 24, 1964, constituted arefusal to bargain within the meaning of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, which have beenfound to constitute unfair labor practice,occurring in connection with the opera-tions of Respondent described in section 1, above, have a close, intimate, and sub-stantial relation to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent engaged in unfair labor practices,itwill berecommended that the Respondent cease and desist therefrom and take certainaffirmativeaction designed to effectuate the policiesof the Act.Having found that Respondent has unlawfully refused to bargain with the Unionas the representative of its employees in an appropriate unit, it will be recommendedthat Respondent,upon request,bargain with the Union,and in the event an under-standing is reached,embody such understanding in a signed agreement.Having found that the Respondent independently violated Section 8(a) (1) ofthe Act byinterrogations of employees concerning their activities thereby also creat-ing the impression of surveillance,and engaging in other unlawful surveillance ofemployees'union activities as stated herein,itwill be further recommended that theRespondent cease and desist from this and any other like or related conduct.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section2(2) of the Act andis engaged in commerce within the meaning ofthe Act.a+ "Expressions of doubt amount to nothing more than bare assertions to a belief, andin the absence of more cogent facts do not amountto a good-faith doubt of the Union'smajority status."Carter Machine andTool Co., 133 NLRB 247;and seeN.L.R.B. v. JohnS. Swift Company,Inc.,302 F. 2d 342, 346(C.A. 7). 430DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Since February 24, 1964, the Union has been the exclusive representative of allemployees in the following appropriate unit for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees of Respondent employed at its said plant exclusive of truck-drivers, drivers-salesmen, office clerical employees, and all guards, profes-sionalemployees, and supervisors as defined in the Act.4.By refusing to bargain collectively with the aforesaid labor organization as theexclusive representative of its employees in an appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.5.By the commission of other independent acts of interference, restraint, andcoercion of its employees in the exercise of the rights guaranteed in Section 7 of theAct, the Respondent has engagedin and is engagingin unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is recommended that S. S. Logan Packing Company, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Food Store Employees Union, Local No.347, affiliated with Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, as the exclusive representative of all Respondent's employeesas set forth in the appropriate bargaining unit described above.(b) Interrogating its employees with respect to their union activities, and othersuch conduct creating the impression of surveillance.(c)Engaging in the surveillance of employees' union activities.(d) In any like or related manner, interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of their own choosing, and to engage inother concerted activities for the purposes of collective bargaining or other mutualaid or protection; and to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Upon request, bargain collectively with the Union named herein as the exclu-sive representative of all employees in the appropriate unit as so described.(b) Post at their plant or facility in Huntington, West Virginia, copies of theattached notice marked "Appendix." 22Copies of said notice, to be furnished by theRegional Director for Region 9, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of 60 days thereafter in conspicuous places,including all places where notice to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of the receipt of this Decision, what steps they have taken to complyherewith 2322 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."23 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director in writing within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith." AMERICAN COMPRESSED STEEL CORPORATION431I also recommend that, unless on or before 20 days from the date of receipt of thisDecision and Recommended Order that Respondent notify the said Regional Direc-tor, in writing, that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order, requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Food Store Employees Union,Local No. 347, affiliated with Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, as the exclusive representative of the employeescomprising the appropriate unit described below.WE WILL NOT unlawfully interrogate employees with respect to their unionactivities.WE WILL NOT engage in the unlawful surveillance of employees' union activi-ties, nor by interrogations or otherwise create the impression of surveillance ofunion activities.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of rights guaranteed by Section 7 of the NationalLabor Relations Act.WE WILL, upon request, bargain collectively with the above-named union asthe exclusive bargaining representative of all employees in the following bar-gaining unit with respect to rates of pay, wages, hours of employment, and otherconditions of employment.All employees of Respondent employed at its plant exclusive of truck-drivers, driver-salesmen, office clerical employees, and all guards, profes-sional employees, and supervisors as defined in the Act.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.S. S. LOGAN PACKING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room2023 Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 381-2200, if they have any question concerning this notice or if they have informationthat its provisions are being violated.American Compressed Steel CorporationandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America and Local 152, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Oases Not. 9-CA-2932 and 9-CA-2968.May 5, 1965SUPPLEMENTAL DECISION AND ORDEROn May 8, 1964,the National Labor Relations Board issued its Deci-sion and Order in these cases,'finding thatthe Respondent violated1146 NLRB 1226.152 NLRB No. 39.